Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27 and 31-38
Claims 21-27 and 31-38 are  rejected under 35 U.S.C. 103 as being unpatentable over Durrant et al. (2016/0266335; “Durrant”) in view of Bickham et al. (Multimode fiber for high-density optical interconnects, Proc. SPIE 10109, Optical Interconnects XVII, 101090S (20 February 2017); doi: 10.1117/12.2255505; “Bickham”).
Regarding independent claims 21 and 32, Durrant discloses in figures 9a and 9b, and paragraphs [0055]-[0059]:
 a hermetic optical fiber feedthrough, comprising: a plurality of optical fibers 30 wherein each optical fiber 100/102, of the plurality of optical fibers, has a stripped portion 100 that is hermetically sealed 105 within the hermetic optical fiber feedthrough; and a tube 28, wherein the tube is hermetically sealed around the stripped portion of each of the optical fibers, as recited in claim 21;
a hermetic package, comprising: a hermetic optical fiber feedthrough   including: a plurality of optical fibers 30 wherein each optical fiber 100/102, of the plurality of optical fibers, has a stripped portion 100 that is hermetically sealed 105 within the hermetic optical fiber feedthrough; a tube, wherein the tube is hermetically sealed 105 around the 

    PNG
    media_image1.png
    522
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    485
    608
    media_image2.png
    Greyscale


Durrant,  Figures  9a and 9b


Further regarding claims 21 and 32, Durrant does not explicitly disclose:
wherein at least one optical fiber, of the plurality of optical fibers, has a cladding diameter that is 125 micrometers or less, and wherein a fiber density within the tube is at least approximately six fibers per square millimeter as recited in claim 21;

However, Bickham discloses in figures 1-2 and 6-9, and related text, high density optical fiber interconnects comprising 24 to 32 fibers of 30/80 microns core/cladding diameters.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Durrant to comprise:
wherein at least one optical fiber, of the plurality of optical fibers, has a cladding diameter that is 125 micrometers or less, and wherein a fiber density within the tube is at least approximately six fibers per square millimeter as recited in claim 21;
wherein the plurality of optical fibers includes at least 24 optical fibers, wherein at least one optical fiber, of the plurality of optical fibers, has a cladding diameter that is 125 micrometers or less, as recited in claim 32;
because the resulting configurations would enable higher connectivity density by reducing the pitch between connector holes. Bickham, 4. Summary.
Regarding claims 22-27 and 31, as dependent upon claim 21, and claims 33-38, as dependent upon claim 32,   it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Durrant in view of Bickham, as applied in the rejection to claims 21 and 32, to comprise:
22.  The hermetic optical fiber feedthrough of claim 21, wherein the cladding diameter of each of the plurality of optical fibers is 80 micrometers.  Durrant, figs. 9a and 9b. Bickham, figs. 1-2 and 6-9 and 4. Summary.

24.  The hermetic optical fiber feedthrough of claim 21, further comprising: a ferrule tube  soldered to the hermetic optical fiber feedthrough, wherein the ferrule tube is associated with a hermetic package.  Durrant, figs. 9a and 9b. Bickham, figs. 1-2 and 6-9 and 4. Summary.
25.  The hermetic optical fiber feedthrough of claim 21, wherein the plurality of optical fibers is between approximately 100 microns and 300 microns from a wall of the tube when the tube is positioned around the stripped portion of each of the plurality of optical fibers.  Durrant, figs. 9a and 9b. Bickham, figs. 1-2 and 6-9 and 4. Summary.
26.  The hermetic optical fiber feedthrough of claim 21, wherein the plurality of optical fibers are arranged in a grid pattern within the tube.  Durrant, figs. 9a and 9b. Bickham, figs. 1-2 and 6-9 and 4. Summary.
27.  The hermetic optical fiber feedthrough of claim 21, wherein the tube is filled with solder to hermetically seal the tube around the stripped portion of each of the optical fibers.  Durrant, figs. 9a and 9b.
31.  The hermetic optical fiber feedthrough of claim 21, wherein the plurality of optical fibers include at least 36 optical fibers.  Bickham, figs. 1-2 and 6-9 and 4. Summary.
33.  The hermetic package of claim 32, wherein a fiber density within the tube is at least approximately six fibers per square millimeter.  D Bickham, figs. 1-2 and 6-9 and 4. Summary.

35.  The hermetic package of claim 32, wherein a fiber density of the plurality of optical fibers is approximately nine fibers per square millimeter.  Durrant, figs. 9a and 9b. Bickham, figs. 1-2 and 6-9 and 4. Summary.
36.  The hermetic package of claim 32, wherein the plurality of optical fibers is between approximately 100 microns and 300 microns from a wall of the tube when the tube is positioned around the stripped portion of each of the plurality of optical fibers.  Durrant, figs. 9a and 9b. Bickham, figs. 1-2 and 6-9 and 4. Summary.
37.  The hermetic package of claim 32, wherein the plurality of optical fibers are arranged in a grid pattern within the tube.  Durrant, figs. 9a and 9b. Bickham, figs. 1-2 and 6-9 and 4. Summary.
38.  The hermetic package of claim 32, wherein the tube is filled with solder to hermetically seal the tube around the stripped portion of each of the optical fibers.  Durrant, figs. 9a and 9b. 
because the resulting configurations would enable higher connectivity density by reducing the pitch between connector holes. Bickham, 4. Summary.
Claims 28-30 and 39-40
Claims 28-30 and 39-40 are  rejected under 35 U.S.C. 103 as being unpatentable over Durrant et al. (2016/0266335; “Durrant”) in view of Bickham et al. (Multimode fiber for high-density optical interconnects, Proc. SPIE 10109, Optical Interconnects XVII, 101090S (20 
Regarding claims 28-30 and 39-40, Durrant in view of Bickham does not explicitly disclose:
28.  The hermetic optical fiber feedthrough of claim 21, further comprising: a strain relief on an end of the hermetic optical fiber feedthrough.  
29.  The hermetic optical fiber feedthrough of claim 28, wherein the plurality of optical fibers are centrally positioned within the tube.  
30.  The hermetic optical fiber feedthrough of claim 28, wherein the strain relief mechanically supports the plurality of optical fibers.  
39.  The hermetic package of claim 32, further comprising: a strain relief on an end of the hermetic optical fiber feedthrough.  
40.  The hermetic package of claim 39, wherein the plurality of optical fibers are centrally positioned within the tube.  
However, Fritz discloses in figures 1-5 and paragraphs [0045]- [0048] a feedthrough structure 5  in which a resin 6 provides strain relief for an optical fiber 1.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify  Durrant in view of Bickham to disclose:
28.  The hermetic optical fiber feedthrough of claim 21, further comprising: a strain relief on an end of the hermetic optical fiber feedthrough.  
29.  The hermetic optical fiber feedthrough of claim 28, wherein the plurality of optical fibers are centrally positioned within the tube.  
30.  The hermetic optical fiber feedthrough of claim 28, wherein the strain relief mechanically supports the plurality of optical fibers.  
39.  The hermetic package of claim 32, further comprising: a strain relief on an end of the hermetic optical fiber feedthrough.  
40.  The hermetic package of claim 39, wherein the plurality of optical fibers are centrally positioned within the tube.  
because the resulting configurations would enable hermetically sealed feedthroughs that benefit from strain relief.  Fritz, par. [0048].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        /PETER RADKOWSKI/Primary Examiner, Art Unit 2883